Exhibit 10.2

LOGO [g95386ex10_2p1.jpg]

LEASE SCHEDULE NO. 001

(Security Lease-Floating Rate)

 

 

This LEASE SCHEDULE NO. 001 (the “Lease Schedule”) dated as of June 24, 2010
(the “Acceptance Date”), between Cybex International, Inc., (together with its
successors and permitted assigns, “Lessee”), and RBS ASSET FINANCE, INC.
(together with its successors and assigns, “Lessor”), is executed pursuant to
the Master Lease Agreement dated as of June 24, 2010 (as amended, modified and
supplemented from time to time, the “Master Lease”), between Lessee and Lessor.
All of the provisions of the Master Lease are incorporated herein by reference
and capitalized terms used herein and not defined herein shall have the meanings
set forth in the Master Lease. To the extent the provisions of the Master Lease
conflict with the provisions of this Lease Schedule, the provisions of this
Lease Schedule shall control.

1. EQUIPMENT; LOCATION; ACQUISITION COST. The Equipment covered by this Lease
Schedule is described in the Schedule of Equipment attached hereto as Exhibit A
(the “Schedule of Equipment”), which is incorporated herein by this reference.
Lessee hereby certifies that, as of the Acceptance Date, Lessee has
unconditionally and irrevocably accepted such Equipment for all purposes of this
Lease Schedule and the related Lease and the description of the Equipment set
forth in the attached Schedule of Equipment is accurate, complete and reasonably
identifies the Equipment covered by this Lease Schedule for purposes of the UCC.
Such Equipment shall be located at (or, if the Equipment is mobile goods, the
location of the principal garage or storage site of such Equipment is at) the
location specified in the attached Schedule of Equipment. The aggregate
appraised value (the “Acquisition Cost”) for all of such Equipment is
$4,998,783.10.

2. LEASE TERM. The Lease Term with respect to the Equipment covered by this
Lease Schedule shall commence on the Acceptance Date and continue uninterrupted
to the first day of the first calendar month immediately following the
Acceptance Date (the “Lease Term Commencement Date”), and thereafter for a
continuous period through to and including the last Payment Date (defined below)
specified in Section 3(b) below (the “Base Term”), unless sooner terminated
pursuant to the terms of this Lease Schedule and/or any other Lease Documents.
If a Rider contemplates that the Lease Term with respect to the Equipment
covered by this Lease Schedule may be extended immediately upon expiration of
the Base Term (or a Renewal Term as defined below), such Lease Term shall,
unless sooner terminated pursuant to the terms of this Lease Schedule and/or any
other Lease Documents, include the period(s) specified in the Rider (each, a
“Renewal Term”) if the Lease Term is, in fact, extended in accordance with the
terms of the Rider.

3. RENTAL PAYMENTS. (a) Interim Rent. For the period from the Acceptance Date to
the Lease Term Commencement Date (the “Interim Term”), Lessee shall pay as Rent
(“Interim Rent”) for the Equipment covered by this Lease Schedule, an amount
equal to $3,241.87 for each day during the Interim Term. Interim Rent shall be
due in arrears, on the Lease Term Commencement Date.

(b) Basic Rent. Commencing on first day of the first calendar month immediately
following the Lease Term Commencement Date and on the first day of each
consecutive month thereafter during the Base Term (each, a “Payment Date”),
Lessee shall pay to Lessor, as Rent (“Basic Rent”) for the Equipment an amount
equal to the sum of the Fixed Rent plus the Variable Rent. As used herein,
“Fixed Rent” for the Equipment means the applicable amount as set forth in the
following schedule:

 

Payment Number

  

Payment Date

   Fixed Rent Due

1-60

   8/1/2010 – 7/1/2015    $ 83,313.05

As used herein, the term “Variable Rent” shall mean, for each Payment Date and
the related Payment Period, an amount equal to the product of (a) the Lease
Balance as of the immediately preceding Payment Date (or with respect to the
first Payment Date, as of the Lease Term Commencement Date) multiplied by
(b) the Applicable Rate for the Payment Period ending on the Payment Date the
Variable Rent is due. Variable Rent shall be computed on the basis of a 360-day
year and the actual number of

 

Lease Schedule (Security Lease) 09/07    7/29/2010 12:31:22 PM



--------------------------------------------------------------------------------

days elapsed in such Payment Period and, if not paid on the applicable Payment
Date, shall continue to accrue until the date of payment.

As used herein, the term “Margin” means three percent (3%) per annum if the
Applicable Rate is calculated for the Payment Period based on LIBOR and three
percent (3%) per annum if the Applicable Rate is calculated for the Payment
Period based on the Base Rate.

4. REPRESENTATIONS AND WARRANTIES. By its execution and delivery of this Lease
Schedule, Lessee hereby represents, warrants and agrees as follows: (a) All
representations and warranties of Lessee contained in the Master Lease are
hereby restated as of the Acceptance Date and are true and correct as of such
date; (b) No event or circumstance has occurred since the date of the most
recent financial statement provided by Lessee and/or Guarantor to the Lessor
that has had, or would be reasonably likely to have, a Material Adverse Effect;
(c) No Default or Event of Default exists as of the date hereof; and (d) Lessee
has selected the Equipment and the Supplier of the Equipment and prior to the
execution of this Lease Schedule, has received and approved a Supply Contract
under which the Equipment will be acquired by Lessor for purposes of this Lease.

5. STIPULATED LOSS VALUE. This Stipulated Loss Value of the Equipment covered by
this Lease Schedule shall be an amount equal to the percentage of the
Acquisition Cost of the Equipment for the Loss Payment Date on which the
Stipulated Loss Value is due (in addition to, and not in lieu of, the Basic
Rent/Renewal Rent and any Other Payments also due on such Loss Payment Date), in
accordance with the following table:

 

Loss Payment Date

   Percent of Acquisition Cost    Loss Payment Date   
Percent of Acquisition Cost

7/1/2010

   101.000000    2/1/2013    48.333333

8/1/2010

   99.316667    3/1/2013    46.666667

9/1/2010

   97.633333    4/1/2013    45.000000

10/1/2010

   95.950000    5/1/2013    43.333333

11/1/2010

   94.266667    6/1/2013    41.666667

12/1/2010

   92.583333    7/1/2013    40.000000

1/1/2011

   90.900000    8/1/2013    38.333333

2/1/2011

   89.216667    9/1/2013    36.666667

3/1/2011

   87.533333    10/1/2013    35.000000

4/1/2011

   85.850000    11/1/2013    33.333333

5/1/2011

   84.166667    12/1/2013    31.666667

6/1/2011

   82.483333    1/1/2014    30.000000

7/1/2011

   80.400000    2/1/2014    28.333333

8/1/2011

   78.725000    3/1/2014    26.666667

9/1/2011

   77.050000    4/1/2014    25.000000

10/1/2011

   75.375000    5/1/2014    23.333333

11/1/2011

   73.700000    6/1/2014    21.666667

12/1/2011

   72.025000    7/1/2014    20.000000

1/1/2012

   70.350000    8/1/2014    18.333333

2/1/2012

   68.675000    9/1/2014    16.666667

3/1/2012

   67.000000    10/1/2014    15.000000

4/1/2012

   65.325000    11/1/2014    13.333333

5/1/2012

   63.650000    12/1/2014    11.666667

6/1/2012

   61.975000    1/1/2015    10.000000

7/1/2012

   60.000000    2/1/2015    8.333333

8/1/2012

   58.333333    3/1/2015    6.666667

9/1/2012

   56.666667    4/1/2015    5.000000

10/1/2012

   55.000000    5/1/2015    3.333333

11/1/2012

   53.333333    6/1/2015    1.666667

12/1/2012

   51.666667    7/1/2015    0.000000

1/1/2013

   50.000000      

 

Page 2 of 6

 

Lease Schedule (Security Lease) Rvsd 5/26/10    7/29/2010 12:31:22 PM



--------------------------------------------------------------------------------

6. LEASE. Unless expressly provided otherwise in a Lease Schedule denominated as
“Security Lease” held by Lessor or in a Leasing Record denominated as a
“Security Lease” held by Lessor, this Lease Schedule, together with all other
Lease Schedules and Leasing Records denominated as a “Security Lease” and held
by Lessor at the time of determination, together with the other Lease Documents
to the extent, and only to the extent, relating thereto or to the Equipment
covered thereby, shall collectively constitute a separate, integrated leasing
agreement with respect to the Equipment and other matters covered thereby (and a
“Lease” for purposes of the Lease Documents). Unless expressly provided
otherwise in a Lease Schedule denominated as “Security Lease” held by the
Assignee or in a Leasing Record denominated as a “Security Lease” held by the
Assignee, all Lease Schedules and Leasing Records denominated as a “Security
Lease” and held by each Assignee at the time of determination, together with the
other Lease Documents to the extent, and only to the extent, relating thereto or
to the Equipment covered thereby, shall collectively constitute a different,
separate and integrated leasing agreement with respect to the Equipment and
other matters covered by such Lease Schedules and Leasing Records held by the
respective Assignee (and also a “Lease” for purposes of the Lease Documents).

7. INTEREST IN EQUIPMENT. In addition to, and without in any way limiting the
provisions of, Section 12 of the Master Lease, Lessee hereby grants to Lessor a
first priority security interest in the Equipment covered by this Lease
Schedule, together with (a) all general intangibles relating thereto, (b) all
documents relating thereto, (c) any cash or cash equivalent deposits made by
Lessee to Lessor comprising a security deposit, (d) all accounts, chattel paper
and general intangibles arising out of the sale, transfer or other disposition
of any of such Equipment, (e) all of Lessee’s rights to receive the return of
any premiums for, or proceeds of, any insurance, indemnity, warranty or guaranty
with respect to any of such Equipment, and (f) all products and proceeds of any
of the foregoing property.

8. RIDERS. Riders executed in connection with this Lease Schedule are checked
below:

First Amendment Rider

Maintenance & Return Provisions Rider

9. MODIFICATIONS TO MASTER LEASE. Solely with respect to this Lease Schedule and
the Lease as to which it is a part, the Master Lease is amended as follows:

(a) Title; Ownership. Notwithstanding anything to the contrary in the Master
Lease or any other Lease Document, Lessor and Lessee agree that it is their
mutual intention that for commercial law purposes and for purposes of income,
property, sales, use, excise, privilege, franchise, value added and other taxes,
Lessee shall be considered the owner of all of the Equipment covered by this
Lease Schedule.

(b) No Income Tax Indemnity. Section 15 of the Master Lease shall not apply to
the Lease as to which this Lease Schedule is a part.

(c) Mandatory Purchase of Equipment. Notwithstanding anything to the contrary in
the Master Lease or any other Lease Document, upon the expiration of the Base
Term, Lessee shall immediately pay to Lessor a purchase price for the Equipment
covered by this Schedule equal to $1.00, plus all taxes and charges upon sale
and all other amounts accrued and unpaid under this Lease and, upon full and
indefeasible payment to Lessor of such sum, Lessor, without further action,
shall be deemed to have conveyed to Lessee all of Lessor’s right, title and
interest in such Equipment on an AS IS, WHERE IS basis.

(d) Property Taxes. In accordance with Sections 14(a)(1)(B) and (a)(2)(B) of the
Master Lease, Lessor requests that Lessee, and Lessee agrees that it will,
(1) timely file in Lessee’s own name all declarations, returns, inventories, or
other documentation with respect to any personal property taxes (or any other
taxes in the nature of or imposed in lieu of property taxes) due or to become
due with respect to the Equipment and (2) pay on or before the date when due all
such taxes assessed, billed or otherwise payable with respect to the Equipment
directly to the appropriate taxing authorities and concurrently provide to
Lessor evidence of such payment.

(e) Prepayment. Notwithstanding anything to the contrary in the Master Lease or
any other Lease Document, this Lease Schedule may be prepaid in whole but not in
part, with thirty (30) days prior notice on any Payment Due Date (such date on
which the prepayment is made is referred to herein as the “Voluntary Prepayment
Date”). The prepayment amount shall equal the Lease Balance as of the Voluntary
Prepayment Date and will also include all late charges and Basic Rent due
through and including the Voluntary Prepayment Date and will be subject to a
prepayment penalty calculated as of the Voluntary Prepayment Date and expressed
as a percentage of the outstanding unpaid Lease Balance on the date of such
prepayment which shall be equal to one percent (1%) during the first year of the
Lease Term (provided, however, there shall be no prepayment penalty if this
Lease Schedule shall be refinanced by Lessor or an affiliate of Lessor) and zero
percent (0%) thereafter.

 

Page 3 of 6

 

Lease Schedule (Security Lease) Rvsd 5/26/10    7/29/2010 12:31:22 PM



--------------------------------------------------------------------------------

10. PAYMENT AUTHORIZATION. Lessor is hereby irrevocably authorized and directed
by Lessee to pay the Acquisition Cost specified above by check, wire transfer or
otherwise according to the following instructions:

 

Company Name

  

Address/Account Information

   Amount

Wachovia Bank

  

Wachovia Bank

Philadelphia, PA

ABA# 053000219

Beneficiary Account #: 1459160800611

Attn: Specialized Loans VA7629

Commercial Support Services

RE: Cybex International Inc 20 1902407521

   $ 4,998,783.10

11. REMITTANCES. All amounts due under this Lease Schedule, including but not
limited to Interim Rent and Basic Rent, shall be paid in lawful money of the
United States of America in immediately available funds to the following
account, or to such other account as designated by Lessor to Lessee in writing:

 

If by Mail:

 

RBS Asset Finance

P.O. Box 845682

Boston, MA 02284-5682

 

If by Wire Transfer:

Clearing Bank:    Charter One Bank, N.A.    One Citizens Drive    Riverside, RI
02915 ABA No.:    241070417 Account Name:    RBS Asset Finance Customer Payments
Account No.:    450000-149-1 Lessee:    Cybex International, Inc. 1003678-001

12. ACH AUTHORIZATION. Lessee has the option to pay the obligations due
hereunder by Automatic Debit to their checking account. By checking the “Accept”
box below and completing the required information, Lessee hereby authorizes
Lessor to initiate debit and/or credit entries to the checking account described
below, for the purpose of satisfying the obligations due hereunder, inclusive of
rent, sales taxes, property taxes, and any types of fees.

Accept this option (complete the information below)

 

Name of Financial Institution:    Citizens Bank of Rhode Island    Address of
Financial Institution:    Providence, RI      

 

     

 

   Account Title:    Cybex International, Inc.    ABA/Routing Number:   
011500120    Account Number:    1303352505   

Decline this option

 

Page 4 of 6

 

Lease Schedule (Security Lease) Rvsd 5/26/10    7/29/2010 12:31:22 PM



--------------------------------------------------------------------------------

13. LIBOR PROVISIONS. If Lessor shall determine (which determination shall, upon
notice thereof to Lessee, be conclusive and binding on Lessee) that (i) the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for Lessor to maintain the Lease as a
LIBOR based obligation, (ii) LIBOR cannot be determined in accordance with the
definition thereof or (iii) LIBOR for any Payment Period will not adequately
reflect the costs to Lessor of maintaining the Lease for such Payment Period,
then, on notice thereof and demand therefor by Lessor to Lessee, the Applicable
Rate shall automatically convert into the Base Rate plus the Margin until such
time as Lessor shall notify Lessee that Lessor has determined that the
circumstances no longer exist; provided, however, that with respect to the
determination described in clause (iii), notwithstanding anything to the
contrary in the foregoing, Lessor shall not give such notice to Lessee unless
Lessor shall have made a similar determination with respect to its other leases
and loans provided to its customers generally and shall have given or be giving
similar notices to such other customers generally. In all other events, the
Applicable Rate shall be LIBOR plus the Margin.

As additional Rent hereunder, Lessee agrees to reimburse Lessor for any increase
in the cost to Lessor of, or any reduction in the amount of any sum receivable
by Lessor in respect of maintaining the Lease based upon LIBOR (including,
without limitation, any imposition or effectiveness of reserve requirements but
excluding any costs resulting from reserve requirements taken into account in
the definition of LIBOR) that arise in connection with any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority. Lessor shall promptly notify Lessee in writing
of the occurrence of any such event, such notice to state, in reasonable detail,
the reasons therefor and the additional amount of Rent required fully to
compensate Lessor for such increased cost or reduced amount. Lessee shall pay
such additional amounts of Rent directly to Lessor promptly (and, in any event,
within three business days of receipt of such notice), and such notice shall, in
the absence of manifest error, be conclusive and binding on Lessee.

In the event of (i) the payment or prepayment of any Rent other than on the
Payment Date applicable thereto (including as a result of an Event of Default)
or (ii) the failure by Lessee to purchase the Equipment on the date specified in
any applicable notice, then, in any such event, Lessee shall compensate Lessor
within three business days after written demand from Lessor for any loss, cost
or expense attributable to such event. Such demand notice shall, in the absence
of manifest error, be conclusive and binding on Lessee.

If any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority affects or would affect
the amount of capital required or expected to be maintained by Lessor or any
person controlling Lessor, and Lessor determines that the rate of return on its
or such controlling person’s capital as a consequence of its making or
maintaining the Lease as to which this Lease Schedule is part is reduced to a
level below that which Lessor or such controlling person could have achieved but
for the occurrence of any such circumstance, then, in any such case upon notice
from time to time by Lessor to Lessee, Lessee shall immediately pay directly to
Lessor, as additional Rent hereunder, additional amounts sufficient to
compensate Lessor or such controlling person for such reduction in rate of
return. A statement of Lessor as to any such additional amount or amounts
(including calculations thereof in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on Lessee. In determining such amount,
Lessor may use any method of averaging and attribution that it shall deem
applicable.

This authorization shall be a continuing authorization and shall remain in full
force and effect until such time as Lessor receives written notification from
the undersigned (sent to Lessor in the manner and at the address as set forth in
the Master Lease) that this authorization has been terminated.

[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS.]

 

Page 5 of 6

 

Lease Schedule (Security Lease) Rvsd 5/26/10    7/29/2010 12:31:22 PM



--------------------------------------------------------------------------------

The parties hereto have caused this Lease Schedule to be duly executed as of the
date first written above.

 

LESSOR:     LESSEE: RBS ASSET FINANCE, INC.     CYBEX INTERNATIONAL, INC. By:  

/s/ Linda Simeone

    By:  

/s/ Arthur W. Hicks, Jr.

Name:  

Linda Simeone

    Name:  

Arthur W. Hicks, Jr.

Title:  

Vice-President

    Title:  

President

ORIGINAL No.              OF             

[EXECUTION PAGE OF LEASE SCHEDULE NO.001]

 

Page 6 of 6

 

Lease Schedule (Security Lease) Rvsd 5/26/10    7/29/2010 12:31:22 PM